Harvey, J.
(concurring specially): I concur in the judgment of reversal, but prefer to state my reasons briefly as follows: The rule of law announced in City of Marysville v. Cities Service Oil Co., 133 Kan. 692, 3 P. 2d 1060, syllabus 6, is applicable to this *64case. There are only two other important questions in it: First, whether injunction is the proper remedy. The general rule is that an action will not lie to enjoin the prosecution of a criminal case. But there are two well-recognized exceptions to this rule: (1) When there is a multiplicity of the criminal actions; (2) where property rights are involved. Both of these exceptions apply here.
Second, whether the parties here are bound by the decision of the federal court involving the validity of the ordinance. The city contends the plaintiff is bound by it, and that appears to be conceded. If so, there is no reason why the city should not be bound by it. By that decision the city was specifically enjoined from enforcing the penal provision of the ordinance for the period that its validity was in litigation, and for a reasonable time thereafter. (Marrs v. City of Oxford, 24 F. 2d 541. Affirmed, 32 F. 2d 134. Certiorari denied, 280 U. S. 463, 74 L. Ed. 617.)